—• Appeal by defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered October 15, 1981, convicting him of robbery in the first degree, upon a plea of guilty, and imposing sentence. Judgment modified, on the law, by reversing the sentence imposed. As so modified, judgment affirmed and case remitted to the County Court, Westchester County, for resentencing in accordance herewith. The record of the sentencing shows that the defendant was asked by the clerk, prior to his being sentenced, whether he had “any legal cause to show why sentencing should not be pronounced”; he answered “No”. The allocution requirement set forth in CPL 380.50 is not satisfied by such inquiry (People v Willbright, 61 AD2d 818). Mangano, J. P., Bracken, Brown and Boyers, JJ., concur.